Citation Nr: 0937864	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-25 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
conjunctivitis of the right eye, residuals of burn injury, to 
include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision in which the 
RO denied the Veteran's claim for an increased rating.  The 
Veteran perfected an appeal to the RO's denial.

In May 2006, the Veteran testified before RO personnel at a 
personal hearing; a copy of the transcript is in the record.  
During his hearing testimony, the Veteran appeared to have 
raised a claim for a psychiatric disorder as secondary to his 
right eye injury.  This issue is referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's right eye residuals of a burn injury has been 
manifested by redundant conjunctivitis, conjunctival 
scarring, aching, photophobia, tearing, irritation and 
foreign body sensation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
conjunctivitis of the right eye, residuals of burn injury, to 
include on an extraschedular basis, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 3.159, 3.951, 4.1-4.10, 
4.84a, Diagnostic Code 6018 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide. 38 C.F.R. § 3.159(b)(1)(3) (2009).  This notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, if VCAA notice is provided after the initial 
decision, such a timing or content error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC.  Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).

The Veteran was provided VCAA notice in letters dated in May 
2005, February 2006 and March of 2006.  Collectively, these 
letter informed the Veteran of what information and evidence 
was needed to substantiate his claim for an increased rating 
and of his and VA's respective duties in obtaining evidence, 
as well as how a disability rating and an effective date are 
assigned as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See Vazquez-Flores v. Shineski, __ F.3d __, 
2009, WL 2835434 (Fed. Cir. Sept. 4, 2009) (vacating and 
remanding sub nom Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008); and holding that general notice in response to a 
claim for increase, as described in 38 U.S.C. § 5103(a), need 
not be veteran specific and does not require the VA to notify 
a veteran of the alternative diagnostic codes or of potential 
daily life evidence).

After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
June 2006 statement of the case (SOC) reflects readjudication 
of the increased rating claim on appeal.  Hence, while some 
of the notice was provided after the initial rating action on 
appeal, the Veteran is not shown to be prejudiced by the 
timing of the compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as in an SOC or a supplemental SOC, is sufficient 
to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Veteran's service treatment records, post-service 
private and VA treatment records, a private optometrist 
statement, a hearing transcript, and various lay statements 
submitted by the Veteran and his representative, on his 
behalf, have been associated with the record.  Reports of VA 
examinations performed in March 1956, November 1966, December 
1971, May 2005, and May 2006 involved thorough interviews 
with the Veteran, and the examiners provided sufficient 
detail for the Board to make a decision on the claim decided 
herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  

With respect to the Veteran's right eye claim, there is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim herein 
decided.  Consequently, any error in the sequence of events 
or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the matter on appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that 
a party alleging defective notice has the burden of showing 
how the defective notice was harmful). 

II.  Increased Rating

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, 
staged ratings are appropriate in any increased rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's right eye conjunctivitis is currently evaluated 
as 10 percent disabling under Diagnostic Code 6018.  
Diagnostic Code 6018 provides for a maximum 10 percent 
rating, when there is active conjunctivitis, with objective 
symptoms.  38 U.S.C.A. § 4.84(a).  

During his testimony and in various statements, the Veteran 
and his representative acknowledged that he is receiving the 
maximum schedular rating, but asserts that the severity of 
his symptoms warrant consideration of, and referral for, an 
extraschedular rating.  He testified that his symptoms have 
worsen in the last few years, so that he has had to increase 
the frequency of using eye drops (artificial tears) from 
three to four times a day to seven or eight times a day and 
to wear an eye patch and sunglasses more often.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for the Veteran's right eye disability and that 
referral for consideration of an extraschedular rating is not 
warranted.

As service treatment records reflect that, in June 1954, a 
flame thrower blew up in the Veteran's face and he underwent 
surgery and was hospitalized in Japan from June 10, 1954 to 
July 28, 1954.  During a March 1956 VA examination, the 
Veteran complained of sensitivity to light (photophobia) in 
the right eye.  He failed to report for scheduled 
examinations with an eye specialist.  As a result, in a May 
1956 rating decision, service connection for residuals of 
burn to the right eye was denied as not shown on his 
separation examination.  

During a November 1966 VA eye examination, the Veteran 
complained that his right eye felt as if it should be 
scratched inside and his vision would occasionally blur.  He 
insisted that the right eye was more sensitive to bright 
light than the left eye and that there was more morning 
discharge in the right eye.  On examination, the Veteran's 
vision was 20/20 in both eyes, but congestion of the bulbar 
conjunctiva of the right eye was noted.  His cornea was clear 
and his pupils were equal and reacted readily to light.  
Media and fundi were negative.  The diagnosis was recurrent 
conjunctivitis.  In a December 1966 rating decision, service 
connection for active conjunctivitis of the right eye was 
granted and an initial noncompensable rating was assigned, 
effective January 15, 1956, and a 10 percent rating was 
assigned, effective October 12, 1966.  The 10 percent rating 
has remained unchanged.  Since the 10 percent rating had been 
in effect for more than 20 years, the rating of 10 percent is 
protected, by law, against reduction.  See 38 C.F.R. § 3.951 
(2009).  The Veteran filed his current claim in April 2005.

Private treatment records from the Wayne Regional Eye Center 
dated from September 2001 to July 2003 show that the Veteran 
complained of redness, itching, watering clear tears, and 
burning of the eyes.  He used clear eye drops four times a 
day in both eyes.  He was diagnosed with keratoconjunctivitis 
greater in the left eye than the right in September 2001.  In 
November 2001, he was noted to have thickened lids, without 
discharge.  The impression was corneal ulcer in the left eye 
and bilateral blepharitis.  When seen in June 2003, the 
Veteran complained of increased irritation, tearing and 
photosensitivity in the right eye.  He was using artificial 
tears on an as needed basis.  The impression was corneal 
ulcer in the right eye, for which he was given Maxitrol to be 
taken four times a day.  By the end of June 2003, his corneal 
ulcer in the right eye was resolved as there were no signs of 
pain, redness or irritation.  

VA medical records reflect that the Veteran was seen in March 
2004 for a glaucoma checkup and that his glasses were 
probably from the April 2003 VA examination.  According to 
the record, the right eye prescription was +0.75, -0/25, axis 
103 and add power of +2.25.  A March 2005 VA optometry clinic 
note reiterated the Veteran's history of getting his eye 
burned and using artificial tears because of it.  He still 
complained of tearing and itching of the right eye only.  
With his current glasses, he was 20/30+2 on the right and 
20/25- on the left.  Following examination, final 
prescription for the right eye was +1.00 -0.25 axis 103 and 
add power of +2.25.  Goldman tonometry reading was 13 in the 
right eye.  Slit-lamp examination showed nuclear sclerosis 
grade II-.  Dilated fundus examination showed cup-to-disk 
ratio of 0.3/0.3 in the right eye.  The macula was clear.  
The peripheral retina was intact with no holes or tears.  The 
impression was hyperopia, astigmatism, presbyopia, nuclear 
sclerosis, and glaucoma suspect.  Two days later, visual 
field testing revealed borderline right eye missing a point 
"sup. temporal" right eye.

During a May 2005 VA eye examination, the Veteran complained 
of constant tearing and irritation in the right eye for the 
past 50 years.  Slit-lamp examination showed decreased tear 
breakup time, right eye greater than left.  Uncorrected 
acuity was 20/50 in both eyes.  Pupils were equal, round, and 
reactive to light.  He had full range of motion of the 
extraocular muscles.  Manifest refraction in the right eye 
was  +1.00, -0.25, axis 103, 20/20 minus.  Applanation 
tonometry was 12 in both eyes.  The Veteran had a cup-to-disk 
ratio of 0.35 in the right eye.  The assessment included 
tearing and foreign body sensation in the right eye greater 
than the left, secondary to chemical burn in the 1950s; 
continue with artificial tears. 

In a July 2005 private optometrist statement, S. T., O.D., 
indicated that he had been treating the Veteran for more than 
20 years; that the Veteran had a consistent complaint of dry 
eyes that was treated with artificial tears; that his 
corrected acuity was 20/20 in each eye; and that he wore 
glasses for reading and close vision needs.

VA medical records show that a June 2005 visual field test of 
the right eye was outside normal limits with low reliability 
with "large scotoma sup. temp quadrant" which was worse 
than the March 2005 test results.  Subsequent visual field 
testing of the right eye in August 2005 was outside normal 
limits but much better than those from June 2005.  A 
September 2005 VA clinic evaluation was similar to the March 
2005 results.  The impression was glaucoma suspect/nuclear 
sclerosis.  At an April 2006 VA clinic follow-up, the Veteran 
complained of right eye burning for which he used artificial 
tears.  Pupils were equal, round, and reactive to light.  The 
impression was hyperopia, astigmatism, presbyopia, and 
glaucoma suspect.  He was given a new prescription for 
transition lens for photophobia.

During an end of May 2006 VA eye examination, the Veteran 
reported a feeling of irritation in his right eye which also 
turned red off and on and blurry vision once in awhile.  He 
complained of watering in the right eye when it was exposed 
to sunlight, denying any history of double vision.  The 
Veteran's uncorrected vision was 20/40 for distance and 
20/100 for reading in both eyes.  His vision with glasses was 
20/20 for distance and 20/25 for reading in both eyes.  Both 
pupils reacted well to light.  Extraocular movements showed 
full versions, bilaterally.  Confrontation visual fields were 
full to finger counting.  Both upper lids showed ptosis.  
Conjunctivae showed trace injection, bilaterally.  There was 
significant debris in the tear film.  There was also a rapid 
tear breakup time.  In both eyes, there was conjunctival 
overgrowth on the cornea, slightly more on the right than the 
left.  There was some scarring in the lower tarsal 
conjunctiva in the right eye.  Corneas were otherwise clear.  
Anterior chambers were deep and quiet.  On dilation, both 
lenses showed a linear nuclear sclerosis.  Macula, vessels 
and background appeared within normal limits.  The impression 
included right conjunctival scarring secondary to old 
chemical injury.

Thus, the Veteran's right eye residuals of a burn injury have 
been manifested by recurrent conjunctivitis, conjunctival 
scarring, aching, photophobia, tearing, irritation, and 
foreign body sensation-all symptoms of conjunctivitis.  The 
Board notes that the Veteran also has been diagnosed with 
blepharitis; however, this condition was noted in his service 
treatment records in November 1953, prior to his burn injury 
in June 1954.  In addition, the Veteran has ptosis of the 
upper lids and brow; but no doctor or examiner had indicated 
that it is a residual of the Veteran's burn injury to the 
right eye.  

The medical evidence does not suggest that the Veteran's 
conjunctivitis-related symptomatology is productive of 
uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, 
retinitis, a recent intra-ocular hemorrhage, a detachment of 
the retina, or an unhealed eye injury so as to warrant a 
rating under Diagnostic Codes 6000 to 6009.  Although the 
Veteran has a history of a slight increase in ocular 
pressure, astigmatism, and presbyopia, and other non-specific 
eye symptoms, there is no medical evidence suggestive of a 
relationship between these conditions and other non-specific 
eye symptoms and conjunctivitis of the right eye due to his 
in-service injury.  See 38 C.F.R. § 4.84a.

There is also no medical finding that the Veteran's 
conjunctivitis of the right eye has resulted in an impairment 
of visual acuity.  Regardless, the Board notes that if the 
disability was rated on the basis of impairment of visual 
acuity, a rating in excess of 10 percent would not be 
warranted under Diagnostic Code 6079.  Further, the Veteran 
has not reported any incapacitating episodes that required 
bed rest and such is not supported by the medical evidence of 
record and provides no basis for a higher rating.  Id.

The medical evidence of record does not indicate that that 
the Veteran has tuberculosis of the eye or glaucoma due to 
his service-connected conjunctivitis of the right eye so as 
to warrant a higher rating under Diagnostic Codes 6010 and 
6012.  The private and VA evaluations do not show 
trachomatous conjunctivitis so as to warrant a higher rating 
under Diagnostic Code 6017.  In addition, there was no 
evidence that the Veteran's conjunctivitis resulted in 
ptosis, ectropion, entropion, lagophthalmos, or optic 
neuritis.  As such, a higher rating under Diagnostic Codes 
6019, 6020, 6021, 6022, or 6026 is not warranted.  The 
Veteran has not been diagnosed with cataracts, therefore a 
higher rating under Diagnostic Codes 6027 or 6028 is not 
warranted.  Id.

To the extent that the Veteran himself contends that his eye 
problems are related to his service-connected disability, it 
is well-established that lay persons without medical 
training, such as the Veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The Board and the RO have considered whether this case should 
be referred to the Director of the Compensation and Pension 
Service for extraschedular consideration.  The record 
reflects that the Veteran has not required any 
hospitalization for his service-connected right eye 
disability, since his initial surgery in 1954.  The Veteran 
is retired, but has never asserted that the right eye 
disability affected his employment.  He has stated that he 
has to use eye drops more frequently, wears an eye patch at 
times, and uses sunglasses or transition lens.  However, none 
of these manifestations are in excess of those contemplated 
by the scheduler criteria.  Thus, the application of the 
regular schedular standards utilized to evaluate the severity 
of his right eye disability is not otherwise rendered 
impractical.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In the absence of such factors, the Board finds that 
the requirements for referral of the case for consideration 
of an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  

Overall, the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 10 percent for his 
right eye disability during the entire period in issue, 
therefore staged ratings under Hart are not warranted.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for conjunctivitis of the 
right eye, residuals of burn injury, to include on an 
extraschedular basis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


